UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-21955 Stewart Capital Mutual Funds 800 Philadelphia Street Indiana, PA 15701 (Address of principal executive offices) Malcolm Polley Stewart Capital Advisors, LLC 800 Philadelphia Street Indiana, PA 15701 (Name and address of agent for service) Registrant's telephone number, including area code: (724) 465-1443 Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) Table of Contents Letter to Shareholders 1 Expense Example 5 Schedule of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 19 Additional Information 20 Trustee and Officer Information 22 Investment Products Offered Are Not FDIC Insured | You May Lose Money | Are Not Bank Guaranteed 1 Dear Fellow Shareholder, Did you ever get the feeling that life is nothing more than a long-running movie and that you are just one of the actors?In the movie Groundhog Day, TV meteorologist Phil Connors (played by Bill Murray) is assigned to cover the annual Groundhog Day festivities in Punxsutawney, Pennsylvania, and ends up reliving the day over and over again. Ultimately, the way Phil breaks the time loop is that he has to learn to change his behavior and demeanor for the better. That seems to be what is happening in real life with the markets. As I was reading last year’s letter, I was struck by how much the second paragraph of the letter (talking about 2010) sounded like the year just ended. In particular: market volatility remained elevated under pressure of the European sovereign debt crisis, and by fall investors started to anticipate a good retail holiday season. What do we (investors) need to change or learn in order to get out of this loop? I have some ideas that I will talk about later in the letter. The Economy In keeping with the Groundhog Day theme, we’ve seen this show before persistently high unemployment, what appears to be a dysfunctional federal government, an economy that cannot seem to get out of its own way. As I have said ample times over the past few years, “Remember the ‘70s?Welcome to the ‘70s.” I was slightly off in terms of where the unemployment rate ended (I thought above 9%, it actually looks to have slipped to 8.5%), but that doesn’t hide the fact that the economy continues to operate at below desired levels. With consumer spending easing as the year came to a close, the economy grew at a less than robust 2.8% annualized rate during the fourth quarter (after an even more sub-par annualized rate of 1.8% during the third quarter). I believe the consumer remains scared about prospects for jobs, Europe, etc. As long as the consumer is scared, they typically won’t loosen their purse strings, which may mean that (given that the consumer still represents 71%+ of all economic activity) economic growth will remain sub-par. Market Overview In last year’s Chairman’s Letter, I stated that there were only four times in history that the Dow Jones Industrial Average had gone beyond two consecutive years of double-digit performance, and then stated that the probability for a third double-digit year of performance wasn’t very high. While I was hoping for low to mid single-digit returns, what we got was something decidedly more mixed. I commented in the semi-annual report letter that it had been a wonderfully volatile first six months of the year. It turned out that the first half was simply a prologue of what was to come. From a precipitous drop from early July to early August followed by a (relatively speaking) modest recovery into the middle of that month, the market experienced eight swings of approximately ten percent or more through year-end. Mid-cap stocks, as measured by the S&P MidCap 400 Index finished the year down 1.73%. Fortunately, it wasn’t the worst performing index. That dubious distinction belongs to the Russell 2000® Index, which was down 4.18%. On the other end of the spectrum were the S&P 500 Index (up 2.11%) and the Dow Jones Industrial Average up 8.38%. Leadership for the S&P 400 was provided by consumer staples (up 21.33%), utilities (up 12.54%) and consumer discretionary (up 1.24%). The worst performing sector was telecom, which was down 10.48%1. Fund Performance The Stewart Capital Mid Cap Fund returned -0.62% for the twelve months ended December 31, 2011, outperforming the S&P MidCap 400 Index (down 1.73%) and the Russell Midcap® Value Index (down 1.38%). While we bested our index benchmarks, having a negative year (even an only slightly negative year) is nothing to smile about. After all, one cannot eat relative returns. So, what went wrong?Basic materials continue to be one of our biggest exposures within our fund, and a good portion of that is invested in fertilizer names. While those names certainly helped, they couldn’t offset the negative push provided by the metals names (Southern Copper and Thompson Creek). 2 Both basic materials and energy are cyclical investments, meaning that their fortunes rise and fall with the level of economic activity. With ongoing concerns over the fiscal and monetary situation in the Eurozone and concerns over economic slowing in Asia, these names may well continue to be under pressure. That said, economic cycles generally do not trump secular trends. We will, however, continue to re-evaluate our positions within those two sectors. From last years addition (Skechers USA) having trouble finding a replacement for its Shape Ups line as a revenue driver, to Federated Investors and fears over how the European debt crisis may impact its portfolios, the other portfolio downers were largely a mixed bag. Fortunately for us, it appears we did make some good decisions. On the good side of the ledger, we remained significantly underweighted in financial stocks. While there may be pockets of strength within the broad based sector that is financials, we believe that the only way that financial stocks grow earnings in the long run is to grow assets. This, they do not seem to be doing organically. In the short run, margins are getting squeezed as their assets (loans to you and I) re-price downward. (Borrowers like to re-finance at lower rates when interest rates are low.) There has been quite a bit of activity in the fund this year (for us anyway). Two stocks disappeared from the portfolio on a voluntary basis: one did quite nicely and the other turned out to be a mistake. The mistake (As much as I hate to admit it, I do make mistakes) was Net 1 UEPS. I do not believe that we were mistaken in the initial rational for buying the shares. The company’s payment processing system, sold primarily to developing economies, still appears to be an excellent way to participate in the growth of the developing world. What I (and we) didn’t count on was that SASSA (the South African Social Security Administration), which represented more than 60% of company revenues, would take such a prolonged time to reach a decision on who would provide payment services for their user base. (SASSA finally awarded the contract to Net 1 on January 18 of this year after nearly five years of waiting.) We finally gave up waiting for SASSA to make a decision and exited the position in September after a decline of a little more than fifty-one percent (can you say, “Ouch?”). Thankfully, not every decision to sell is done because the stock is down. The decision to sell Weis Markets in November was done because we could no longer justify the stock price given our calculation of intrinsic value. (Due to the size of our position relative to the average daily volume, it took nearly a month to exit the entire position. We began selling our position in early November and finished the sale in early December.)While we only saw price appreciation of a little more than eleven percent, that does not take into account a one dollar per share special dividend paid in October, nor does it take into account the more than three percent dividend yield2 that we have enjoyed during our ownership of the shares. We also lost one holding on an involuntary basis: Nicor was acquired by AGL Resources in a cash and stock deal. While this deal closed near the end of 2011, we had chosen to add a small position in AGL Resources in order to maintain our existing Nicor position post-merger. (As mentioned in our mid-year letter, since this deal was part cash and part stock, we added AGL in order to maintain our net stock position in Nicor/AGL post merger). We added a total of five new names to the portfolio during 2011. After adding names at a frenetic pace during the first half of the year (adding AGL Resources, Polaris Industries and Itron as outlined in our summer letter), our pace slowed out of shear exhaustion and we added only two names in the second half of the year: Skyworks Solutions and Medicis Pharmaceutical. Skyworks represents our re-entry into the wireless business, as our last holding (Syniverse) was acquired after a relatively short time and we like the business from the standpoint that it appears to be a great way to invest in the growth in developing global markets. Skyworks makes radio frequency (RF) parts for cell phones, and the RF content in handsets is growing faster than the overall handset market due to the increased complexity and performance demands of this market. While I would love to take the time to expound on the intricacies of their business model, space constraints within this letter say otherwise. (Do I hear a collective sigh of relief?) Medicis Pharmaceuticals is a specialty pharmaceutical company that is a leader in the dermatology business. Their goal is to help patients attain a healthy and youthful appearance and self image through their dermatology and facial aesthetics business. (Where were they when I was a pimply teen?) Our pharmaceutical analyst estimates that the company will have had a free cash flow yield3 of nearly ten percent for calendar 2011. In this low rate environment, the ability to generate that level of cash is particularly enticing. 3 Strategy Overview The global economy is slowing. The ongoing sovereign debt problems in the Eurozone, higher global bank capital standards and the desire by the governments in some of the worlds fastest growing economies (China, India) to slow growth means that the fuel that feeds economic growth, access to money, will likely be in short supply. Within our own borders, we appear to have entered political silly season. Given that Washington’s focus will generally be on getting re-elected, the game of political brinkmanship will be at a high level. In other words, I do not think anything meaningful will be accomplished at least through the November elections. While I am normally a proponent of gridlock in Washington (if they cannot do anything, it also means they cannot do anything stupid), we are at a point when getting something done might actually be important (we have another appointment with the debt ceiling limit). We will have to come to grips with our own fiscal mess at some point. To borrow an idea from that legendary philosopher Yogi Berra, we believe that 2012 will be déjà vu all over again. Much of the volatility that we have seen over the past two years may well be repeated in 2012, and while return on capital will certainly be our goal, of equal importance will be return OF capital. Historically, we have always been dividend agnostic since as a business owner paying our earnings in the form of dividends or retaining and reinvesting earnings back into the company should put you (the business owner) in the same economic condition. With the high level of economic and investment volatility, building some level of (relative) certainty into your investment decision-making process may be helpful. As such, dividends should play an increasingly important component of the investment decision. As we reviewed our investor communications, we decided that the low level of participation in our quarterly webcasts call did not warrant their continuation. As a result, we have decided to discontinue them. That does not mean that we no longer want to have questions from you, our shareholders. Quite the contrary, we welcome any questions you may have. To that end, you may reach me at 877.420.4440 or at stewartcap@UMB.com. Thank you for your continued confidence and support. Malcolm E. Polley, CFA President and Chairman of the Board of Trustees Stewart Capital Mutual Funds February 2012 The views and opinions in this report were current as of December 31, 2011. They are not guarantees of performance or investment results and should not be taken as investment advice. Investment decisions reflect a variety of factors, and the Adviser reserves the right to change its views about individual stocks, sectors, and the markets at any time. As a result, the views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Fund portfolio composition will change due to ongoing management of the Fund. References to specific securities or sectors should not be construed as a recommendation by the Fund, its Adviser or Distributor. See the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities or sectors mentioned in this report. Please see the prospectus for a discussion of the risks related to investing in the Fund. The Fund invests primarily in undervalued mid-cap stocks and therefore is subject to the possibility that value stocks or mid-cap stocks may temporarily fall out of favor or perform poorly relative to other types of investments. While stocks of mid-cap companies may be slightly less volatile than those of small-cap companies, they still involve substantial risk. Because the Fund invests in a relatively limited number of securities, it may present greater risk than a more broadly diversified portfolio. 1 Source: Morningstar Direct and russell.com 2 Dividend yield: Dividend per share divided by stock price per share. 3 Free cash flow yield: Cash flow from operations less capital expenditures divided by market capitalization. 4 Stewart Capital Mid Cap Fund Growth of a $10,000 Investment Stewart Capital Mid Cap Fund Average Annual Total Returns For The Period Ended December 31, 2011 One Year Three Year Five Year Since Inception* Stewart Capital Mid Cap Fund -4.88% 21.05% 3.39% 3.39% S&P Midcap 400® Index -1.73% 19.57% 3.32% 3.32% Russell Midcap® Value Index -1.38% 18.19% 0.04% 0.04% * The Stewart Capital Mid Cap Fund commenced investment operations at the close of business December 29, 2006 (the Fund’s inception date). The line graph shown above for the Fund assumes an initial investment of $9,575 ($10,000 less the maximum load of 4.25%) made after the close of business on 12/29/06 (the Fund’s inception date). Returns shown include the reinvestment of all dividends and distributions. Past performance is not predictive of future results. Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, please call (toll-free) 877.420.4440. As of the effective date of the most recent prospectus, the gross expense ratio was 2.17%. The S&P Midcap 400® Index is an unmanaged index of 400 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is heavily weighted toward stocks with medium sized market capitalizations and represents approximately seven percent of the total market value of all domestic common stocks. It is not possible to invest directly in an index. The Russell Midcap® Value Index is an unmanaged index that measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. The stocks are members of the Russell 1000® Value Index. It is not possible to invest directly in an index. Average annual total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The performance returns for the Fund reflect an expense limitation agreement in effect. Without such a limitation, the returns would be reduced. 5 Expense Example For the six months ended December 31, 2011 (Unaudited) As a shareholder of the Stewart Capital Mid Cap Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges (Loads) on purchase payments; and (2) ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee charged by the intermediary. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2011 to December 31, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or any costs that may be associated with investing in the Fund through a financial intermediary. Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any transactional costs or costs associated with investing through a financial intermediary were included, your costs would have been higher. Stewart Capital Mid Cap Fund Beginning account value 7/1/11 Ending account value 12/31/11 Expenses paid during period 7/1/11-12/31/111 Actual $ $ $ Hypothetical (5% return before expenses) 1 Expenses are equal to the Fund’s annualized expense ratio (1.50%), multiplied by the average account value over the period, and multiplied by 184/365 (to reflect the one-half year period). 6 Stewart Capital Mid Cap Fund Schedule of Investments December 31, 2011 COMMON STOCKS 87.8% Shares Value Banks 1.6% Northwest Bancshares, Inc. $ Capital Goods 13.4% Babcock & Wilcox Co. * Cummins, Inc. EMCOR Group, Inc. McDermott International, Inc. * Triumph Group, Inc. Consumer Durables & Apparel 6.7% Polaris Industries, Inc. Skechers U.S.A., Inc. – Cl. A* Consumer Services 2.7% Matthews International Corp. – Cl. A Diversified Financials 1.6% Federated Investors, Inc. Energy 4.0% CARBO Ceramics, Inc. Enerplus Corp. Food, Beverage & Tobacco 4.1% J.M. Smucker Co. (The) Health Care Equipment & Services 6.7% C.R. Bard, Inc. Catalyst Health Solutions, Inc. * Varian Medical Systems, Inc. * See Notes to Financial Statements. 7 Schedule of Investments (continued) COMMON STOCKS (CONTINUED) Shares Value Materials 11.8% CF Industries Holdings, Inc. $ FMC Corp. Southern Copper Corp. Thompson Creek Metals Co., Inc. * Media 3.4% Meredith Corp. Pharmaceuticals, Biotechnology & Life Sciences 4.5% Medicis Pharmaceutical Corp. Perrigo Co. Semiconductors & Semiconductor Equipment 2.2% Skyworks Solutions, Inc.* Software & Services 3.1% Micros Systems, Inc. * Technology Hardware & Equipment 9.9% Flextronics International Ltd. * Itron, Inc.* Western Digital Corp. * Transportation 4.7% Kirby Corp. * Utilities 7.4% AGL Resources, Inc. Oneok, Inc. Total Common Stocks (Cost $21,181,309) See Notes to Financial Statements. 8 Schedule of Investments (continued) LIMITED PARTNERSHIP INTEREST 3.1% Shares Value Materials 3.1% Terra Nitrogen Co. LP $ Total Limited Partnership Interest (Cost $438,194) SHORT TERM INVESTMENT 9.3% Federated Prime Obligations Fund, 0.19% ** Total Short Term Investment (Cost $2,683,502) Total Investments 100.2% (Cost $24,303,005) Liabilities less Other Assets (0.2)% ) Net Assets 100.0% $ * Non-income producing. ** Represents 7-day effective yield as of December 31, 2011. See Notes to Financial Statements. Sector BreakdownDecember 31, 2011 (based on total investments) 9 Statement of Assets and Liabilities Year ended 12/31/11 Assets: Investments at value (cost $24,303,005) $ Receivable for fund shares sold Dividends and interest receivable Prepaid expenses Total assets Liabilities: Due to investment adviser Payable for fund shares redeemed Accrued audit fees Accrued legal fees Accrued administration expense Accrued shareholder servicing fees Accrued 12b-1 fees Accrued custodian expense Accrued printing expense Other payables Total liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net realized gains Net unrealized appreciation on investments Total Net Assets $ The Pricing of Shares: Net asset value and redemption price per share ($28,967,523 divided by 2,500,045 shares outstanding, no par value, unlimited shares authorized) $ Offering price per share $ Computation of offering price per share 100/95.75 of net asset value (See note 10) See Notes to Financial Statements. 10 Statement of Operations Year ended 12/31/11 Investment Income: Dividend income $ Interest income Total Investment Income Expenses: Investment advisory fees (See Note 4) 12b-1 fee (See Note 4) Administration and accounting fees (See Note 5) Shareholder servicing fees Professional fees Federal and state registration fees CCO fees Trustees’ fees and expenses Custody fees Insurance expense Reports to shareholders Miscellaneous costs Total expenses before waivers Expense waivers (See Note 4) ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments Change in unrealized appreciation/depreciation on investments ) Net realized & unrealized loss on investments ) Net Decrease in Net Assets Resulting From Operations $ ) Net of $6,696 in foreign withholding taxes See Notes to Financial Statements. 11 Statements of Changes in Net Assets Operations: Year ended 12/31/11 Year ended 12/31/10 Net investment income $ $ Net realized gain on investments Change in unrealized appreciation(depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) Distributions Paid From: Net Realized Gains ) — Return of Capital — ) Total distributions ) ) Capital Share Transactions: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase from capital share transactions Total Increase in Net Assets Net Assets: Beginning of year End of year (including undistributed net investmentincome of $0 and $0, respectively) $ $ Transactions in Shares: Shares sold Issued in reinvestment of distributions Shares redeemed ) ) Net increase See Notes to Financial Statements. 12 Financial Highlights Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/08 Year ended 12/31/07 For a Fund share outstanding throughout each year Net asset value, beginning of year $ 10 Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) Less distributions: From net investment income - - - ) ) Return of Capital - ) ) - - From net realized gains ) - Total distributions ) Net asset value, end of year $ Total Return )% % % )% % Supplemental data and ratios: Net assets, end of year (000s) $ Ratio of net expenses to average net assets % Ratio of expenses before waivers to average net assets % Ratio of net investment income to average net assets % Ratio of net investment loss before waivers to average net assets )% )% )% )% )% Portfolio turnover rate % See Notes to Financial Statements. 13 Notes to Financial Statements December 31, 2011 1. Organization Stewart Capital Mutual Funds (the “Trust”) was organized on September 22, 2006 as a Delaware business trust and registered under the Investment Company Act of 1940 (the “1940 Act”), as amended, as a diversified open-end investment management company. The Trust currently consists of one investment portfolio: Stewart Capital Mid Cap Fund (the “Fund”). Stewart Capital Advisors, LLC (the “Adviser”) is the Fund’s investment adviser. The Fund commenced investment operations at the close of business December 29, 2006. Prior to December 29, 2006, the only activity was the seed capital investment of $100,000 by the Adviser to the Fund. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Investment Valuation ■In determining the Net Asset Value (“NAV”) of the Fund’s shares, common stocks that are listed on national securities exchanges are valued at the last sale price on the securities exchange on which such securities are primarily traded or at last sale price on the national securities market. Securities that are traded on the Nasdaq National Market or the Nasdaq Smallcap Market (collectively, “Nasdaq-traded securities”) are valued at the Nasdaq Official Closing Price (“NOCP”). Exchange-traded securities for which there were no transactions and Nasdaq-traded securities for which there is no NOCP are valued at the average of the current bid and asked prices on such exchanges. Unlisted securities held by the Fund that are not included in the NASDAQ Stock Market are valued at the average of the quoted bid and asked prices in the OTC market. Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value. Any securities for which there are no readily available market quotations will be valued at their fair value as determined in good faith by the Adviser pursuant to procedures established by and under the supervision of the Board of Trustees. The fair value of a security is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Valuing securities at fair value involves greater reliance on judgment than valuing securities that have readily available market quotations. There can be no assurance that the Fund could obtain the fair value assigned to a security if it was to sell the security at approximately the time at which the Fund determines its NAV per share. GAAP establishes a three-tier framework for measuring fair value based on a hierarchy of inputs. The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs).These inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: 14 • Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. • Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc. and quoted prices for identical or similar assets in markets that are not active.) Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. • Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. Common stocks, limited partnership interests and short-term investments. ■ Securities traded on a national exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy.Stocks traded on inactive markets or valued by reference to similar instruments are categorized in Level 2.Short-term investments may be valued using amortized cost which approximates fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. During the year ended December 31, 2011, there were no significant transfers between Level 1 and 2.The Fund recognizes transfers between levels of the hierarchy on the date of transfer.The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2011: Investments in Securities Level 1 Quoted Prices Level 2 Other Significant Observable Inputs Level 3 Significant Unobservable Inputs Total Common Stocks* $ $
